Citation Nr: 0943268	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a disability of the 
chest and ribs.

4.  Entitlement to service connection for osteoarthritis of 
the lumbosacral spine.

5.  Entitlement to service connection for degenerative joint 
disease of the left shoulder and collarbone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 
1972.   He had a period of inactive duty for training with 
the National Guard from July 9, 1983, to July 23, 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2006 rating decision in which the RO denied 
service connection for the chest/rib, back, left 
shoulder/collar bone, and bilateral knees.  In December 2006, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2007.

In his substantive appeal, the Veteran requested both Board 
and RO hearings.  An October 2007 written statement from the 
Veteran indicates that he wished to withdraw his request for 
a local hearing with a decision review officer.  Instead, he 
wished to have a Board hearing.  Subsequently, the Veteran 
submitted an additional VA Form 9, Appeal to the Board of 
Veterans Appeals, in July 2008 and indicated that he did not 
want a Board hearing.  While this VA Form 9 was submitted 
following a SOC referencing a separate issue, the Veteran's 
written statement on the form refers only to his claims on 
appeal here.  Therefore, the Board finds that the Veteran has 
withdrawn his prior hearing requests.

The Board notes that the Veteran filed a VA Form 9 in July 
2008.  This form was filed shortly after the issuance of a 
SOC with regard to apportionment of the Veteran's VA 
benefits.  However, this SOC was the result of the claimant 
for apportionment filing a NOD and was sent to the Veteran so 
he had notice of the apportionment claim brought by the 
claimant.  In addition, on the VA Form 9, the Veteran only 
referenced the claims at issue here.

The Board further notes that the Veteran raised a claim with 
regard to his back, knees, left shoulder, chest, and collar 
bone in September 1983.  An October 1983 rating decision 
shows the Veteran's claims were deferred since his reserved 
duty records had not been received.  Following receipt of the 
reserve duty records, the RO issued a letter in October 1985, 
informing the Veteran that it could not take further action 
on his claim until he submitted evidence that he now had 
residuals of the disabilities and that they existed since 
discharge.  This letter did not inform the Veteran of his 
right to appeal the RO's determination.  As this does not 
constitute a formal rating decision denying the Veteran's 
claims, the Board finds that it was such a decision.  
Therefore, the claims before the Board have correctly been 
characterized as de novo claims for service connection (as 
set forth on the title page).  

In September 2009, a Deputy Vice Chairman of the Board 
granted the Veteran's motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the Veteran has complained of right knee pain, 
there is no competent medical evidence that the Veteran has a 
current right knee disability.

3.  While the Veteran has complained of left knee pain, there 
is no competent medical evidence that the Veteran has a 
current left knee disability.

4.  While the Veteran has complained of pain of the chest and 
ribs, there is no competent medical evidence that the Veteran 
has a current disability of the chest and ribs.

5.  While service treatment records reflect one notation of 
in-service back complaints, no chronic back disability was 
diagnosed in service.

6.  There is no evidence of continuity of back symptomatology 
since service; a low back disability, diagnosed as 
osteoarthritis of the lumbosacral spine, was first diagnosed 
many years after discharge from service, and the only medical 
opinion to address the question of whether there exists a 
relationship between current low back disability and service 
weighs against the claim.

7.  While service records reflect that the Veteran complained 
of pain of the left shoulder and collarbone in July 1983, 
following an injury in service, no chronic left shoulder or 
collarbone disability was diagnosed in service.

8.  There is no evidence of continuity of left shoulder or 
collarbone symptomatology since service; a left shoulder and 
collarbone disability, diagnosed as degenerative joint 
disease of the left shoulder, was first diagnosed many years 
after discharge from service, and the only medical opinion to 
address the question of whether there exists a relationship 
between current left shoulder and collarbone disability and 
service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2009).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2009).

3.  The criteria for service connection for a disability of 
the chest and ribs are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, (2009).

4.  The criteria for service connection for osteoarthritis of 
the lumbosacral spine are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2009).

5.  The criteria for service connection for degenerative 
joint disease of the left shoulder and collarbone are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in June 2006 and July 2006 pre-rating 
letters, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA; these letters also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  The November 
2006 rating decision reflects the initial adjudication of the 
claims after issuance of this letter.  Hence, the June 2006 
and July 2006 letters-which meet the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the reports of October 2006 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran, and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The Veteran's service treatment records reflect that he was 
seen in December 1971 for back strain.  When he was examined 
for separation in February 1972, the Veteran's lungs and 
chest, upper extremities, lower extremities, and spine were 
normal.  At that time, the Veteran reported a medical history 
of back trouble and pain or pressure in his chest.  He denied 
a medical history of swollen or painful joints; bone, joint, 
or other deformity; painful or trick shoulder or elbow; and 
trick or locked knee.

Reserve treatment records dated in July 1983 indicate that 
the Veteran was seen for treatment following an incident 
where he was pinned between two trucks.  On July 15, 1983, 
the date of the accident, he initially complained of pain in 
the left side of his collarbone and the upper left portion of 
his back.  He then indicated that he had pain in the left 
shoulder.  He was assessed with a contusion of the left upper 
anterior and posterior chest.  The Veteran was given two days 
of rest and then released to full duty.  Pain in the left 
shoulder, chest, and collarbone was noted.

A July 16, 1983, record indicates that the Veteran had a 
contusion of the left shoulder and was to be prescribed bed 
rest for 48 hours.

A July 17, 1983, record shows that the Veteran complained of 
pain in both knees when walking.

The Veteran first raised a claim of entitlement to service 
connection for the above-referenced disabilities in September 
1983.  He indicated that all of the disabilities began on 
July 15, 1983.

In October 1983, the Veteran underwent VA examination.  He 
there described the July 1983 automobile accident that 
resulted in a head injury.  He complained of injury to the 
knees, left shoulder, and back; there were no fractures or 
operations, and he was subsequently treated for back pain.  
The Veteran (currently) complained of pain in the knees and 
left shoulder.  Examination revealed normal posture.  
Following examination, the examiner noted that there were no 
objective physical signs of the knees, shoulders, or back.  
There was a subsided lumbosacral strain by history.

December 1993 VA records indicate that the Veteran was noted 
to be status post blunt trauma to the left lower chest wall.  
A report of a ribs and chest x-ray shows there were no 
evidence fractures.

A November 2001 VA outpatient treatment record shows that the 
Veteran complained of a history of back pain.

An October 2005 VA outpatient record indicates that the 
Veteran complained of persistent joint pain and stiffness.  
The assessment was osteoarthritis of the lumbosacral spine.

A May 2006 VA outpatient record shows that the Veteran 
complained of pain in the left side of his ribcage.

A June 2006 VA treatment record reflects that the Veteran 
complained of pain in his ribs.

An October 2006 VA report of a psychiatric evaluation 
indicates that the Veteran complained of pain in both knees.

An October 2006 VA report shows that an x-ray of the 
Veteran's lumbar spine revealed minimal anterolisthesis of 
L4, suspicious for spondylolysis.

An October 2006 VA record reflects that an x-ray of the 
Veteran's left shoulder revealed mild spurring at the 
inferior edge of the glenoid process of the scapula and joint 
space narrowing at the acromioclavicular joint.

In October 2006, the Veteran underwent VA examination for the 
spine.  The examiner noted that the claims file was reviewed.  
The Veteran contended that he sprained his back during basic 
training in 1971 while he was running.  He then reinjured his 
back in 1983, when he was pinned between two trucks.  The 
pain increased at that time.  Currently, the Veteran denied 
constant pain but reported radiation of pain to his right 
hip.  Following examination, the diagnosis was osteoarthritis 
of the lumbar spine.  The examiner opined that the current 
diagnosis of osteoarthritis of the lumbar spine was less 
likely than not related to the low back strain in 1971.  The 
examiner found no evidence of chronic complaints or treatment 
for the lumbar spine either during service or after service.  
The examiner also indicated that the evidence in the claims 
file was not material to make a link to the Veteran's current 
diagnosis.

In October 2006, the Veteran underwent VA examination for the 
joints.  The examiner noted that the claims file was 
reviewed.  The left shoulder contusion injury in July 1983 
was noted.  The Veteran indicated that he fell between two 
trucks in 1983 and injured his left shoulder.  Since that 
time, he had gone to the emergency room multiple times for 
care.  He complained of constant, moderate pain with 
stiffness.  Following examination, the diagnosis was mild 
degenerative joint disease of the left shoulder.  The 
examiner opined that the current diagnosis of degenerative 
joint disease of the left shoulder was less likely than not a 
result of his left shoulder contusion with injury to the 
chest and left collarbone in July 1983.  The examiner 
explained that the Veteran sustained an acute, self-limiting 
contusion from that injury that did not reveal any further 
medical care while in service or after service.  The examiner 
also noted that there lacked a link of current findings of 
degenerative joint disease to the injury sustained in the 
military.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309..  Also, while 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  38 C.F.R. § 3.307(c).

The Board observes that, with respect to the Veteran's July 
1983 National Guard service, the applicable laws and 
regulations permit service connection only for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 
C.F.R. § 3.6.

Considering each claim for service connection in light of the 
above, the Board finds that all of the claims must be 
denied..

A.  Right Knee, Left Knee, and Chest and Ribs

With regard to the Veteran's claims of service connection for 
disabilities of the right knee, left knee, and chest and 
ribs, the Board finds that, after a review of the record, 
there is no medical evidence that the Veteran has a diagnosed 
disability with regard to any of these claims.  The record 
shows complaints of pain, both in medical documents and the 
Veteran's written statements.  However, there is no medical 
evidence indicating that there is underlying pathology 
related to the complaints of pain.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), vacated in part and remanded on other grounds 
sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. 
Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, 
where, as here, medical evidence establishes that the Veteran 
does not have the claimed disabilities upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, the claims for 
service connection for disabilities of the right knee, left 
knee, and chest and ribs must be denied, because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met with respect to 
any claim.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, the claims turn on the medical matter of 
current disability (a medical diagnosis), a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for disabilities of the right 
knee, left knee, and chest and ribs must be denied.  In 
reaching the conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Osteoarthritis of the Lumbosacral Spine and Degenerative 
Joint Disease of the Left Shoulder and Collarbone

The evidence of record establishes that the Veteran has 
diagnosed disabilities of the lumbosacral spine and the left 
shoulder and collarbone.  The diagnoses are osteoarthritis 
and degenerative joint disease, respectively.  At issue, 
then, is whether the diagnoses are related to the Veteran's 
service.

Considering the claims in light of the above-cited evidence 
and the governing legal authority, the Board finds that 
service connection for osteoarthritis of the lumbosacral 
spine or for degenerative joint disease of the left shoulder 
and collarbone is not warranted.

With regard to the claim for service connection for 
osteoarthritis of the lumbosacral spine, the Veteran's 
service records reflect one notation of back strain in 
December 1971 and complaints of pain in the upper left 
portion of the back in July 1983.  However, the Board 
emphasizes that no chronic back disability was diagnosed in 
service or for many years thereafter. While the Veteran was 
assessed with back strain in December 1971, this condition 
appears to have resolved, as evidenced by the normal 
separation examination in February 1972 and the October 1983 
VA examination report, showing only that the Veteran had 
subsided lumbosacral strain, by history.  Furthermore, with 
regard to the injury the Veteran sustained in July 1983, the 
service records show the Veteran only complained of pain in 
the upper left portion of his back.  The current diagnosis 
encompasses the lumbosacral spine only.

With regard to the Veteran's left shoulder and collarbone, 
the evidence reflects that the Veteran was noted to have pain 
in both the left shoulder and collarbone following his injury 
in July 1983.  However, the only diagnosis at that time was 
for contusion of the left upper anterior and posterior chest.  
Therefore, it appears that any complaints of pain at that 
time were acute and had resolved shortly thereafter, as shown 
in the report of the October 1983 VA examination, which 
indicated that there were no objective physical signs of the 
shoulders.  No diagnosis with regard to the shoulder was 
given at that time.

Indeed, the first post-service diagnosis of a chronic back 
disability was not until October 2005.  The first post-
service diagnosis of a chronic left shoulder disability was 
noted in the October 2006 VA examination report, which 
indicated a diagnosis of degenerative joint disease.  Both 
diagnoses occurred more than thirty years after separation 
from active service and more than twenty years since the 
Veteran's July 1983 injury during INACTDUTRA.  The Board 
points out that the passage of many years between discharge 
from active service and documentation of a claimed disability 
is a factor that weighs against any claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent opinion of record 
supporting the Veteran's contention that his currently 
diagnosed osteoarthritis of the lumbosacral spine or 
degenerative joint disease of the left shoulder and 
collarbone are related to any incident in service.  In fact, 
in the only competent opinion of record to address the 
question of etiology of current back and left shoulder 
disabilities, the October 2006 VA examiner determined that 
the currently diagnosed low back disability and left shoulder 
and collarbone disability are not likely related to back pain 
in service or the injury in July 1983.  As indicated, these 
opinions were based on both examination of the Veteran and 
review of the claims file.  Significantly, there is no 
contrary medical opinion of record, and neither the Veteran 
nor his representative has identified or even alluded to the 
existence of any medical opinion that, in fact, supports 
either claim for service connection.

The Board finds that the VA examiner adequately addressed the 
issues, and that his opinion constitutes the only probative 
opinion on the medical nexus question for each disability.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.

With regard to continuity of symptoms, the Board finds that 
the Veteran has made no such contentions with regard to his 
lumbosacral spine or left shoulder and collarbone 
disabilities.  The Veteran is certainly competent to report 
his symptoms of pain and the history of his symptoms.  See. 
e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the 
Veteran does not contend in written statements that his 
symptoms of the low back or left shoulder and collarbone have 
existed since service and continued since that time.  
Instead, he stated in May 2007 that they existed for the past 
fourteen years, dating to approximately 1993, more than 
twenty years since his separation from active duty.  As such, 
there is no evidence in the record to show that continuity of 
symptomatology for any of the Veteran's claimed disabilities 
has existed since separation.  Therefore, service connection 
on this basis is not warranted.

Further, the Board deems not persuasive any direct assertions 
of the Veteran or his representative that his current lumbar 
spine and left shoulder disabilities are related to service.  
As indicated, the Veteran, as a layperson, is competent to 
report on matters observed or within his personal knowledge.  
See Layno, 6 Vet. App. at  470.  However, to whatever extent 
the Veteran attempts to support the claim on the basis of his 
(and his representative's) assertions, alone, the Board 
points out that matters of diagnosis and etiology are within 
the province of  trained medical professionals.  See Jones, 7 
Vet. App. at 137-138.  As neither the Veteran nor his 
representative is shown to have appropriate medical training 
and expertise, neither can competently render a probative 
(i.e., persuasive) opinion on the medical matter of the 
etiology of the Veteran's current back or left shoulder 
disabilities.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu, 2 Vet. App. at 492.  See also Routen v. Brown, 10 
Vet. App. at 186.  Hence, the lay assertions in this regard 
have no probative value.

For all the foregoing reasons, the Board concludes that the 
claims for service connection for osteoarthritis of the 
lumbosacral spine and for degenerative joint disease of the 
left shoulder and collarbone must be denied.  In reaching the 
conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a disability of the chest and ribs is 
denied.

Service connection for osteoarthritis of the lumbosacral 
spine is denied.

Service connection for degenerative joint disease of the left 
shoulder and collarbone is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


